DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2005113200 A) in view of Nabors (US 5554022 A).
Regarding claim 1, Igarashi discloses (Fig. 1, 2 embodiment) a burner which is configured to eject at least one of an oxygen (it is also capable of ejecting oxygen-enriched air) and a fuel gas from a single fluid ejection outlet provided at the tip surface and burns the fuel gas, wherein: 
the single fluid ejection outlet includes a central fluid outlet (13), 
side walls (17, 18a, 18b) of a fluid ejection flow path on an upstream side of the central fluid outlet is provided with a pair of openings (15, 16) at opposing positions, and the openings of the of openings communicate with each other via a communication pipe (19), 
the fluid ejection flow path on a downstream side of the pair of openings has a sectional fan shape in which a distance between the side walls (18a, 18b) gradually expands toward the downstream side. 

Igarashi fails to disclose:
wherein the single ejection outlet is a plurality of fluid ejection outlets provided at the tip surface,
wherein the plurality of fluid ejection outlets includes a peripheral fluid outlet arranged around the central fluid outlet,
the peripheral fluid outlet includes a pair of first peripheral fluid outlets arranged to face each other and a pair of second peripheral fluid outlets arranged to face each other, 
the pair of first peripheral fluid outlets and the pair of second peripheral fluid outlets are arranged around the central fluid outlet so as to sandwich the central fluid outlet, 
the pair of second peripheral fluid outlets are arranged in a direction orthogonal to the facing direction of a pair of the openings, 
an angle y between a central axis in an ejection direction of the oxygen enriched air or the fuel gas in the central fluid outlet and a central axis in an ejection direction of the oxygen -4-SAITO et al.Atty Docket No.: GPK-427-464enriched air or the fuel gas in one of the pair of the second peripheral fluid outlets satisfies an expression {0 deg. <                        
                             
                            γ
                        
                     < 15 deg.}, and 
an outlet width D1 between the side walls with the pair of openings and an outlet width D2 of each of the pair of the second peripheral fluid outlets in a direction along the outlet width D1 satisfy an expression {0.5D1 < D2 < D1}.  

Nabors teaches a burner configured to eject at least one of oxygen enriched air (col. 1, lines 31-32) and a fuel gas, comprising:
a plurality of fluid ejection outlets provided at the tip surface,
wherein the plurality of fluid ejection outlets includes a central fluid outlet (12) and a peripheral fluid outlet (either 17-20 or 13-16) arranged around the central fluid outlet,
the peripheral fluid outlet includes a pair of first peripheral fluid outlets (17, 19 or 13, 15) arranged to face each other and a pair of second peripheral fluid outlets (18, 20 or 14, 16) arranged to face each other, 
the pair of first peripheral fluid outlets and the second peripheral fluid outlets are arranged around the central fluid outlet so as to sandwich the central fluid outlet, 
the pair of second peripheral fluid outlets are arranged in a direction orthogonal to the pair of the first peripheral fluid outlets (Fig. 2), 
an angle                         
                            γ
                        
                     ( Fig. 4) between a central axis in an ejection direction of the oxygen enriched air or the fuel gas in the central fluid outlet and a central axis in an ejection direction of the oxygen -4-SAITO et al.Atty Docket No.: GPK-427-464enriched air or the fuel gas in one of the pair of the second peripheral fluid outlets satisfies an expression {0 deg. <                        
                             
                            γ
                        
                     < 15 deg.} (col. 6, lines 5-23), and 
an outlet width D1 of the central fluid outlet and an outlet width D2 of each of the pair of second peripheral fluid outlets in a direction along the outlet width D1 satisfy an expression {0.5D1 < D2 < D1} (Fig. 3 suggests that D2 is approximately half of D1; see also starred * comment below).  
* the relative dimensions of D1 and D2 is a matter of optimization.  The dimensions affect the flow rate of fuel and air out of the openings since the flow rate out of an orifice is governed by the formula, Q = vA, where 
Q is the volumetric flow rate, 
v is flow velocity, and 
A is the size of the orifice.  

A smaller dimension (smaller A) would restrict the flow whereas a larger dimension (larger A) would permit more flow.  The amount of fuel and air controls the size of the flame, the amount of heat produced, and the amount of emissions produced.  Moreover, the relative size of D1 and D2 controls the air-fuel ratio, and the air-fuel ratio affects the completeness of combustion, NOx levels, flame temperature, and more. 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Igarashi to comprise: a burner which is configured to eject at least one of an oxygen enriched air and a fuel gas from each of a plurality of fluid ejection outlet provided at the tip surface and burns, wherein the plurality of fluid ejection outlets includes a peripheral fluid outlet arranged around the central fluid outlet, the peripheral fluid outlet includes a pair of first peripheral fluid outlets arranged to face each other and a pair of second peripheral fluid outlets arranged to face each other, the pair of first peripheral fluid outlets and the pair of second peripheral fluid outlets are arranged around the central fluid outlet so as to sandwich the central fluid outlet, the pair of the second peripheral fluid outlets are arranged in a direction orthogonal to the facing direction of the pair of the openings (the openings in Igarashi are located in an up-down direction whereas the second peripheral fluid outlets are located in a left-right direction), an angle y between a central axis in an ejection direction of the oxygen enriched air or the fuel gas in the central fluid outlet and a central axis in an ejection direction of the oxygen -4-SAITO et al.Atty Docket No.: GPK-427-464enriched air or the fuel gas in one of the pair of the second peripheral fluid outlets satisfies an expression {0 <                        
                             
                            γ
                        
                     < 15 deg.}, and an outlet width D1 between a pair of the side walls at which a pair of the openings and an outlet width D2 of each of the pair of second peripheral fluid outlets in a direction along the outlet width D1 satisfy an expression {0.5D1 < D2 < D1}.  
There are several reasons for making the modification.  First, the peripheral fluid outlets can help change the direction and shape of the flame at high operating loads, i.e., high fuel gas flow out of the channel 14 (Igarashi).  At a high fuel gas flow, the gas exiting the openings 15, 16 (Igarashi) may not have enough momentum to change the direction of the fuel gas exiting the central outlet 13 (Igarashi).  Second, the impact of the fuel from the central opening and the oxygen from the peripheral fluid outlets would promote turbulent mixing of the fuel and oxygen, thereby leading to more complete combustion.  And third, the peripheral fluid outlets can delay the mixing of the oxygen and fuel, thereby reducing NOx emissions.  See Nabors (col. 1, lines 10-27, 39-56; col. 2, lines 10-56; col. 6, lines 21-23) as support, and for additional reasons to make the modification.  
Regarding claim 2, modified Igarashi discloses wherein the pair of first peripheral fluid outlets are arranged so as to sandwich the side walls in which the openings are arranged from both sides (the cited pair of the first peripheral fluid outlets are arranged vertically, which is in the same direction as the openings in the pair of side walls).  
Regarding claims 4, 6, modified Igarashi discloses a method for heating an object to be heated using an oxygen enriched burner, the method comprising: ejecting at least one of an oxygen enriched air and a fuel gas from each of a plurality of fluid ejection outlets provided at a tip surface of the oxygen enriched burner, wherein the oxygen enriched burner is the oxygen enriched burner according to Claims 1 or 2.
Claims 3, 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (JP 2005113200 A) in view of Nabors (US 5554022 A), as evidenced by “Choked Flow”, https://en.wikipedia.org/wiki/Choked_flow.
Regarding claims 3, 5, modified Igarashi discloses wherein the pair of first peripheral fluid outlets and the pair of second peripheral fluid outlets are configured to individually control an amount of the oxygen enriched air ejected or the fuel gas ejected.  
Each fluid outlet has a diameter that restricts the flow through the orifice (i.e., controls the flow).  The diameter causes a “choked flow” condition if certain upstream and down pressure conditions are met. The passage below is a portion taken from the Wikipedia article, “Choked flow” 
Choked flow is a fluid dynamic condition associated with the venturi effect. When a flowing fluid at a given pressure and temperature passes through a constriction (such as the throat of a convergent-divergent nozzle or a valve in a pipe) into a lower pressure environment the fluid velocity increases. At initially subsonic upstream conditions, the conservation of mass principle requires the fluid velocity to increase as it flows through the smaller cross-sectional area of the constriction. At the same time, the venturi effect causes the static pressure, and therefore the density, to decrease at the constriction. Choked flow is a limiting condition where the mass flow will not increase with a further decrease in the downstream pressure environment for a fixed upstream pressure and temperature

Regarding claims 7, 8, modified Igarashi discloses a method for heating an object to be heated using an oxygen enriched burner, the method comprising: ejecting at least one of an oxygen enriched air and a fuel gas from each of a plurality of fluid ejection outlets provided at a tip surface of the oxygen enriched burner, wherein the oxygen enriched burner is the oxygen enriched burner according to Claims 3 or 5.

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered.
Applicant asserts:
The Office Action acknowledges that Igarashi fails to disclose the relationship between D1 and D2 but asserts that Nabors remedies this deficiency. In particular, the Office Action asserts that Fig. 3 of Nabors suggests the claimed relationship in Fig. 3. The Office Action further asserts that the claimed relationship between D1 and D2 would have been obvious as a matter of optimization. However, Nabors does not support the Office Action's assertion. 
MPEP §2125 states that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale. In particular, "When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value." See also Hockerson-Halberstadt, Inc. v. Avia Group Int'l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) and In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). 
The Office Action asserts that the left side port 16 of Nabors corresponds to the "central fluid outlet" of claim 1 and that the oxidizer primary right side port 14 and the oxidizer primary left side port 16 (or the oxidizer secondary right side port 18 and the oxidizer secondary left side port 20) correspond to the "pair of second peripheral fluid outlets" of claim 1. However, Nabors is silent regarding any of the dimensions of the ports. In addition, Nabors fails to disclose that the drawings are to scale. Thus, Fig. 3 cannot be relied upon to teach the claimed dimensional relationship between D1 and D2.



Examiner’s response:
The prior art “drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art” (emphasis added).  MPEP 2125 (I).  Therefore, the approximate proportions of the various features in the drawings can be relied upon.  Fig. 3 of Nabors suggests that D2 is approximately half of D1. 

Applicant asserts:
Furthermore, Nabors fails to recognize a result achieved by a ratio between the outlet width of the left side port 16 and the widths of the he oxidizer primary right side port 14 and the oxidizer primary left side port 16 (or the oxidizer secondary right side port 18 and the oxidizer secondary left side port 20). According to In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), a particular parameter must first be recognized as a result-effective variable (i.e., a variable that achieves a recognized result) before such a parameter can be considered obvious through optimization. 
Although the Supreme Court held that a claimed feature can be found to be obvious through an "obvious to try" rationale, there must be a finite number of solutions for such a rationale to be sufficient. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). In this case, although the claimed relationship has an upper boundary (D2) and lower boundary (0.5D2), there are an infinite number of combinations between the upper and lower boundaries. Thus, there are an infinite number of solutions. Thus, an "obvious to try" rational is insufficient to support a prima facie case of obviousness.

Examiner’s response:
	It is well known and common knowledge that the size of an orifice/conduit would affect the flow rate out of the orifice.  A person skilled in the art of combustion would understand that the relative size of the orifices would affect the fuel and air flow rate, and the fuel and air flow would impact the combustion process, as explained in the rejection of claim 1.

Applicant asserts:
	Furthermore, one of ordinary skill would not have looked to Nabors to modify Igarashi as suggested by the Office Action. In particular, the burner of Nabors is structurally and functionally different from the burner of Igarashi. Whereas the burner of Igarashi generates a self-oscillating flame, the burner of Nabors does not. As such, one of ordinary skill would understand that fluid ejection outlet dimensions would have a different effect on the system of Nabors than the system of Igarashi. 
For example, the Office Action asserts that adjusting the relative dimensions of the central and peripheral fluid outlets of Nabors would have the effect of controlling the flow rate of fuel and air through the outlet, which in turn would control the size of the flame. The Office Action further asserts that adjusting the relative dimensions of the central and peripheral fluid outlets of Nabors would have the effect of controlling the air-fuel ratio, which affects completeness of combustion, NOx levels, and flame temperature. 
However, there is nothing in Nabors suggesting that modifying the dimensions of the central and peripheral fluid outlets would have the effect asserted by the Office Action. 
Furthermore, given that the burner of Igarashi produces a self-oscillating flame, the dimensions of the central and peripheral fluid outlets would not have the same effect. In particular, as shown in the annotated drawing below, the width of the flame is small enough relative to the distance between the outlet walls (D1) that modifying the relative distances would have no effect on the flow rate of the fluid through the outlet.

Examiner’s response:
	The Examiner respectfully disagrees.  First, the Examiner provided several reasons why a person skilled in the art would be motivated to make the modification.  Second, the rejection of claim 1 explains how adjusting the dimensions of the central and peripheral outlets would affect the flow rate of air and fuel.  Third, Applicant’s annotated figure does not discourage the modification.  The flames in the annotated figure do not represent the extent of the flames during all operating conditions.  The extent of the flames is largely based on the fuel flow velocity out of the central fluid outlet.  A low fuel flow velocity would produce a shorter flame whereas a higher fuel flow velocity would produce a larger flame.  Modifying Igarashi to include peripheral outlets would help the burner control the flame, especially at higher fuel flow velocities. 








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762